15-4183
     Vorfi v. Sessions
                                                                                              BIA
                                                                                        Nelson, IJ
                                                                    A205 046 574 / 575 / 576 / 577

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   6th day of October, two thousand seventeen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PIERRE N. LEVAL,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   ZEF VORFI, AKA GEORGIO
14   MOUSAILIDIS, MARINGLESTA HASHSYA,
15   AKA CHRISTINA PECHLIVANDI, EMELI
16   VORFI, AKA MARIA DIMITRA
17   MOUSAILIDIS, ELVIN VORFI, AKA
18   IOANNIS APAZIDIS,
19            Petitioners,
20
21                       v.                                          15-4183
22                                                                   NAC
23   JEFFERSON B. SESSIONS III, UNITED
24   STATES ATTORNEY GENERAL,
25            Respondent.
26   _____________________________________
27
28   FOR PETITIONERS:                    Sokol Braha, New York, NY.
29
30
1    FOR RESPONDENT:            Benjamin C. Mizer, Principal Deputy
2                               Assistant Attorney General, Stephen
3                               J. Flynn, Assistant Director, Robert
4                               Michael Stalzer, Trial Attorney,
5                               Office of Immigration Litigation,
6                               United States Department of Justice,
7                               Washington, DC.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review is

12   DENIED.

13       Petitioners Zef Vorfi (“Vorfi”), his wife Maringlesta

14   Hashysa, and their minor children Elvin and Emili Vorfi, all

15   citizens of Albania, seek review of a December 17, 2015,

16   decision of the BIA affirming a April 20, 2015, decision of an

17   Immigration Judge (“IJ”) denying Vorfi’s application for

18   asylum, withholding of removal, and relief under the Convention

19   Against Torture (“CAT”).   In re Zef Vorfi, et al., No. A205 046

20   574/575/576/577 (B.I.A. Dec. 17, 2015), aff’g No. A205 046

21   574/575/576/577 (Immig. Ct. N.Y. City Apr. 20, 2015).     We

22   assume the parties’ familiarity with the underlying facts and

23   procedural history in this case.

24       We have reviewed the IJ’s decision as modified by the BIA.

25   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

26   (2d Cir. 2005).   The standards of review are well established.


                                    2
1    See 8 U.S.C. § 1252(b)(4); Gjolaj v. Bureau of Citizenship and

2    Immigration Servs., 468 F.3d 140, 142 (2d Cir. 2006).     Vorfi

3    applied for relief based on his fear of harm because he is

4    Catholic and because he claims to be the victim of a blood feud.

5    He alleges that his Muslim father-in-law threatened him, and

6    that he feared that the father-in-law would harm him both in

7    Albania (where he lived until 2001) and Greece (where he lived

8    from 2001 to 2010).

9        Vorfi had the burden to show that he feared future

10   persecution by the Albanian or Greek government or “at the hands

11   of an organization or person from which the government cannot

12   or will not protect [him].”   Aliyev v. Mukasey, 549 F.3d 111,

13   116 (2d Cir. 2008) (internal quotation marks omitted); see also

14   8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(B)(i), 1231(b)(3)(A).

15   Substantial evidence supported the agency’s finding that Vorfi

16   failed to meet this burden.

17       Vorfi argues that his father-in-law has ties with the

18   Albanian government and was released from custody after

19   stabbing a man.   But Vorfi testified that his father-in-law was

20   in fact arrested for the crime, was incarcerated, and afterwards

21   had to leave Albania.   He also testified that he never reported

22   his father-in-law’s threats to the authorities, which subverts


                                    3
1    his claim that the Greek and Albanian governments were unwilling

2    to protect him.   Finally, even assuming that Vorfi’s situation

3    involved a blood feud, the background materials presented by

4    Vorfi show that the Albanian government was working to end blood

5    feuds.   None of Vorfi’s evidence demonstrated that the Greek

6    or Albanian governments would not or could not protect him from

7    his father-in-law, and “when a petitioner bears the burden of

8    proof, his failure to adduce evidence can itself constitute the

9    ‘substantial evidence’ necessary to support the agency’s

10   challenged decision.”    Jian Hui Shao v. Mukasey, 546 F.3d 138,

11   157-58 (2d Cir. 2008).

12       Vorfi next argues that he could have presented additional

13   evidence in support of his asylum claim, and that the IJ’s

14   failure to request that evidence (and the BIA’s subsequent

15   failure to remand the case to allow him to present it)

16   demonstrates bad faith.    “A motion to remand that relies on

17   newly available evidence is held to the substantive

18   requirements of a motion to reopen,” meaning that the BIA is

19   afforded “broad discretion.”    Li Yong Cao v. U.S. Dep’t of

20   Justice, 421 F.3d 149, 156 (2d Cir. 2005).     We find no abuse

21   of discretion in the BIA’s decision not to remand.     See id.




                                     4
1    (reviewing denial of a motion to remand for abuse of

2    discretion).

3           The BIA’s decision was not, as Vorfi claims, devoid of

4    reasoning.    Remand was denied because Vorfi did not demonstrate

5    that his newly submitted evidence was previously unavailable

6    and because the evidence would not have changed the result—-and

7    either reason is sufficient.    Vorfi contends that the evidence

8    was somehow unavailable during the proceeding before the IJ

9    because the IJ asked for other documents, but then faulted him

10   for not calling his wife to testify or presenting the evidence

11   he supplied with his motion to remand.     Vorfi’s apparent

12   argument is that he could have produced the additional evidence

13   if only the IJ had asked.    But “the alien bears the ultimate

14   burden of introducing such evidence without prompting from the

15   IJ.”    Chuilu Liu v. Holder, 575 F.3d 193, 198 (2d Cir. 2009).

16   Moreover, the IJ asked if Vorfi’s wife would testify, but

17   Vorfi’s counsel declined.    Accordingly, the IJ’s actions did

18   not render Vorfi’s evidence unavailable, and the BIA’s decision

19   was within its discretion.

20          Nor did the BIA abuse its discretion in determining that

21   Vorfi’s additional evidence would not have changed the result.

22   Vorfi’s new evidence consisted of statements from his wife, his


                                     5
1    wife’s mother and brother, and his own brother, as well as

2    materials showing racism against Albanians in Greece.       The

3    materials echo Vorfi’s testimony, but do not show that the

4    Albanian authorities were aware of Vorfi’s situation, or that

5    they failed to arrest Vorfi’s father-in-law the last time he

6    stabbed a man.    Nor do the materials establish that the Greek

7    authorities were aware of Vorfi’s situation, or that they would

8    be unwilling or unable to protect Vorfi if they knew.       The

9    conclusion--that Vorfi failed to meet his burden of

10   demonstrating that the Albanian or Greek governments were

11   unwilling or unable to protect him--would therefore have

12   remained the same even with the new evidence.    Accordingly, the

13   BIA did not abuse its discretion in denying Vorfi’s motion to

14   remand.   Li Yong Cao, 421 F.3d at 156.

15       Finally, Vorfi claims that the BIA acted in bad faith by

16   declining to rule on all of his arguments, but the BIA is not

17   required to “expressly parse or refute on the record each

18   individual argument or piece of evidence offered by the

19   petitioner.”     Wei Guang Wang v. Bd. of Immigration Appeals, 437

20 F.3d 270, 275 (2d Cir. 2006).

21       For the foregoing reasons, the petition for review is

22   DENIED.   As we have completed our review, any stay of removal


                                      6
1   that the Court previously granted in this petition is VACATED,

2   and any pending motion for a stay of removal in this petition

3   is DISMISSED as moot.   Any pending request for oral argument

4   in this petition is DENIED in accordance with Federal Rule of

5   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

6   34.1(b).

7                               FOR THE COURT:
8                               Catherine O=Hagan Wolfe, Clerk




                                  7